DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states “the bottom of the chamber is spaced axially from the top of the chamber”. It is not precisely clear what the phrase “axially” requires. Specifically, it is not clear if the bottom of the chamber must be axially spaced from the top of the chamber with respect to the rotational axis, the inlet axis, or any other axis of the dirt separator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US20030106858).
Regarding claim 1, Sharpe teaches a handheld vacuum cleaner (Fig. 6, Paragraph 0052) comprising a dirt separator (Fig. 6, Abstract), the dirt separator comprising: a chamber (Fig. 6, see annotated Fig. 6 Pt. 1) having an inlet (Fig. 6, see annotated Fig. 6 Pt. 1) through which dirt-laden fluid enters the chamber and an outlet (Fig. 6, see annotated Fig. 6 Pt. 1) through which cleansed fluid exits the chamber; and a disc (Fig. 6 element 27, Claim 1) located at the outlet, the disc being arranged to rotate about a rotational axis (Claim 1) and comprising holes (Claim 1, perforated= holes) through which the cleansed fluid passes.
Regarding claim 2, Sharpe teaches the dirt-laden fluid entering the chamber is directed at the disc (Fig. 6, Claim 1).
Regarding claim 3, Sharpe teaches the dirt-laden fluid entering the chamber is directed at the centre of the disc (Fig. 6, see annotated Fig. 6 Pt. 1; following the path of incoming dirt-laden fluid shown in annotated Fig. 6 shows that the dirt-laden fluid is directed to the center of the disc).
Regarding claim 4, Sharpe teaches dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber (Fig. 6, see annotated Fig. 6 Pt. 2; the only direction the bottom of the chamber can fill is toward the top of the chamber), the outlet is located at or adjacent the top of the chamber (Fig. 6, see annotated Fig. 6; the outlet is located adjacent to the top of the chamber), and the bottom of the chamber is spaced axially from the top of the chamber (Fig. 6, see annotated Fig. 6; there is significant axial space, in a direction parallel to the rotational axis, between the bottom of the chamber and the top of the chamber).

Regarding claim 6, Sharpe teaches the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1), and the chamber surrounds the inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1).
Regarding claim 7, Sharpe teaches the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1) that extends linearly within the chamber (Fig. 6, see annotated Fig. 6 Pt. 1; the inlet duct extends linearly within the chamber).
Regarding claim 9, Sharpe teaches the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1), a wall of the chamber (Fig. 6, see annotated Fig. 6 Pt. 1) is moveable between an open position and a closed position (Paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum and then re-attached to the main portion 21. Examiner considers the open position to be when the nozzle portion 22 is removed from the main portion 21 and the closed position to be when the nozzle portion 22 is attached to the main portion 21), and the inlet duct is attached to and moveable with the wall (When the nozzle portion 22 is removed, 
Regarding claim 10, Sharpe teaches the disc is formed of a metal (Paragraph 0053).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US20030106858) in view of Conrad (US9320401).
Regarding claim 8, Sharpe teaches the inlet is defined by an end of an inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1) that extends through a wall of the chamber Fig. 6, see annotated Fig. 6 Pt. 1; the inlet duct extends through the walls shown). Sharpe fails to teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner. Conrad teaches an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner (Fig 1 elements 905 and 906, Col. 8 lines 29-39). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe with the inlet duct of Conrad which is attachable to attach to different attachments of 
Regarding claim 11, Sharpe teaches comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes. Sharpe fails to teach that the handheld vacuum cleaner is a part of a stick vacuum cleaner wherein the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis. Conrad teaches that the handheld vacuum cleaner is a part of a stick vacuum cleaner (Fig. 2) wherein the handheld vacuum cleaner is attached to a cleaner head (Fig. 2 element 908, Col. 8 lines 29-39) by an elongate tube (Conrad, Fig. 2 element 907, Col. 8 lines 29-39). Conrad is silent on the elongate tube extending along an axis parallel to the rotational axis, but referring to annotated Fig. 6 Pt. 1 of Sharpe, the inlet of Sharpe extends along an axis parallel to the rotational axis and with the handheld vacuum of Sharpe modified to have an inlet which directly connects to the elongate tube (907) of Conrad, the elongate tube also extends along an axis parallel to the rotational axis. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the handheld vacuum of Sharpe to include the capability of turning the handheld vacuum into a stick vacuum by including a cleaner head attached to the handheld vacuum cleaner by an elongate tube wherein the elongate tube extends along an axis parallel to the rotation axis because this increases the utility of the handheld vacuum cleaner.
Regarding claim 12, Sharpe teaches the dirt separator comprises an inlet duct that extends through a wall of the chamber (Fig. 6, see annotated Fig. 6 Pt. 1; the inlet duct extends through the walls shown), the inlet is defined by a first end of the inlet duct (Fig. 6, see annotated Fig. 6 Pt. 1). Sharpe fails 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 13, and 15 of copending Application No. 16/638,023 in view of Sharpe (US20030106858).
Instant Application 16/637,996
Copending Application 16,638,023
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
[Claim 14] A vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes.
and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes…
[Claim 4] The vacuum cleaner of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 13] The dirt separator of claim 1, wherein the chamber is configured such that dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.

[Claim 15] A vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes… wherein the vacuum cleaner is a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, the handheld unit comprising the dirt separator, and the elongate tube extending along an axis parallel to the rotational axis.


               Claim 13 of copending Application No. 16/638,023 lacks that the dirt separator is used in a handheld vacuum cleaner. Sharpe shows a dirt separation system used in a handheld vacuum cleaner. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the dirt separator shown in application 16/638,023 in a handheld vacuum cleaner because a handheld vacuum cleaner allows cleaning of multiple surfaces and allows greater portability.
Claims 1-2, 4, 7-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-6, 11, and 13-14 of copending Application No. 16/637,981 in view of Sharpe (US20030106858).
Instant Application 16/637,996
Copending Application 16,637,981
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
[Claim 13] A handheld vacuum cleaner comprising a dirt separator comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and 


[Claim 2] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 4] The vacuum cleaner of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 7] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 5] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
[Claim 8] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 10] The vacuum cleaner of claim 1, wherein the disc is formed of a metal.
[Claim 11] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.
[Claim 14] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes… and wherein the elongate tube extends along an axis parallel to the rotational axis.


               Claims 2-3, 5-6, and 11 of copending Application No. 16/637,981 lacks that the dirt separator is used in a handheld vacuum cleaner. Sharpe shows a dirt separation system used in a handheld vacuum cleaner. It would have been obvious before the effective filing date of the 
Claims 1, 4, 6-8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-6, 13, and 15-16 of copending Application No. 16/637,894 in view of Sharpe (US20030106858).
Instant Application 16/637,996
Copending Application 16,637,894
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
[Claim 15] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; 
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes.
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes…
[Claim 4] The vacuum cleaner of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 6] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, and the chamber surrounds the inlet duct.
[Claim 5] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.
[Claim 7] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 2] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
[Claim 8] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends through a wall of the chamber, and an opposite end of the inlet 
The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different 

[Claim 13] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.
[Claim 16] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes… and wherein the elongate tube extends along an axis parallel to the rotational axis.


               Claims 2-3, 5-6, and 13 of copending Application No. 16/637,894 lacks that the dirt separator is used in a handheld vacuum cleaner. Sharpe shows a dirt separation system used in a handheld vacuum cleaner. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the dirt separator shown in application 16/637,894 in a handheld vacuum cleaner because a handheld vacuum cleaner allows cleaning of multiple surfaces and allows greater portability.
Claims 1-2, 4, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 10, and 12-13 of copending Application No. 16/637,884 in view of Sharpe (US20030106858).
Instant Application 16/637,996
Copending Application 16,637,884
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the 


and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes…
[Claim 2] The vacuum cleaner of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 4] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 4] The vacuum cleaner of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 6] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 10] The vacuum cleaner of claim 1, wherein the disc is formed of a metal.
[Claim 10] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.
[Claim 13] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes… and wherein the elongate tube extends along an axis parallel to the rotational axis.


               Claims 1-2 and 4 of copending Application No. 16/637,884 lacks that the dirt separator is used in a handheld vacuum cleaner. Sharpe shows a dirt separation system used in a handheld vacuum cleaner. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the dirt separator shown in application 16/637,884 in a handheld vacuum cleaner because a handheld vacuum cleaner allows cleaning of multiple surfaces and allows greater portability.
Claims 1-3 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8, 16, and 18-19 of copending Application No. 16/637,881 in view of Sharpe (US20030106858).
Instant Application 16/637,996
Copending Application 16,637,881
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
[Claim 18] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes.
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes…
[Claim 2] The vacuum cleaner of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 4] The dirt separator of claim 1, wherein the dirt-laden fluid entering the chamber is directed at the disc.
[Claim 3] The vacuum cleaner of claim 2, wherein the dirt-laden fluid entering the chamber is directed at the centre of the disc.
[Claim 5] The dirt separator of claim 4, wherein the dirt-laden fluid entering the chamber is directed at the centre of the disc.
[Claim 6] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, and the chamber surrounds the inlet duct.
[Claim 7] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.
[Claim 7] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.
[Claim 8] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 8] The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 9] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, a wall of the chamber is moveable between an open position and a closed position, and the inlet duct is attached to and moveable with the wall.
[Claim 18] … a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall.

[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.
[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes… and wherein the elongate tube extends along an axis parallel to the rotational axis.


               Claims 4-8 and 16 of copending Application No. 16/637,881 lacks that the dirt separator is used in a handheld vacuum cleaner. Sharpe shows a dirt separation system used in a handheld vacuum cleaner. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the dirt separator shown in application 16/637,881 in a handheld vacuum cleaner because a handheld vacuum cleaner allows cleaning of multiple surfaces and allows greater portability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723